Clarke, Chief Justice.
Johnnie Evans was convicted of malice murder and sentenced to life imprisonment. He appeals, asserting only that the evidence produced at trial does not support the verdict. We conclude that the evidence amply supports the verdict and affirm.1
Evidence produced at trial demonstrates that Larry Lymond and Curtis Redmond sold cocaine for Johnnie Evans. On June 27, 1990, Evans gave Lymond five sacks of crack cocaine to sell. Lymond returned without the drugs or money. Evans and Lymond argued. Evans told Lymond that if he did not produce either the drugs or the money before he counted to seven, he would shoot him. Redmond, who was present in the apartment during the argument, heard Evans count to six. He then heard a gunshot. Redmond called an ambulance while Evans fled. Lymond died of a gunshot wound to the chest.
When viewed in a light most favorable to the verdict, the evidence produced at trial was clearly sufficient to authorize a rational trier of fact to find the defendant guilty of murder beyond a reasona*430ble doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We find no error.
Decided September 27, 1990.
A. Nevell Owens, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, for appellee.

Judgment affirmed.


All the Justices concur, except Weltner, J., not participating.


 The crime occurred on June 27, 1989. Appellant was indicted on September 8, 1989. He was convicted of murder on December 1, 1989 and sentenced to life imprisonment the same day. Appellant filed a motion for new trial on December 27, 1989; the motion denied on March 14, 1990. Notice of appeal was filed April 13, 1990. The case was docketed in this court on May 17, 1990, and was submitted for decision without oral argument on June 29, 1990.